Exhibit 10.29

 

MOLSON COORS BREWING COMPANY

CHANGE IN CONTROL PROTECTION PROGRAM

1.             PURPOSE OF PROGRAM.  The purpose of the Molson Coors Brewing
Company Change in Control and Protection Program (the “Program”) is to retain
well-qualified individuals as executives and key personnel of Molson Coors
Brewing Company and/or its Subsidiaries, and to provide a benefit to each such
individual if his/her employment is terminated under qualifying circumstances,
in connection with a Change in Control (as defined below).  The Program is
intended to qualify as a “top-hat” plan under the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), in that it is intended to be an
“employee benefit plan” (as such term is defined under Section 3(3) of ERISA)
which is unfunded and provides benefits only to a select group of management or
highly compensated employees of the Company and/or its Subsidiaries.

2.             DEFINITIONS.  The following terms shall have the following
meanings unless the context indicates otherwise:

(a)           “AAA” shall have the meaning ascribed to such term in Section
12(k).

(b)           “Applicable Benefits Schedule” with respect to a Participant shall
mean the Benefits Schedule designated by the Committee as applicable to the
Participant.

(c)           “Beneficial Owner” or “Beneficial Ownership” shall have the
meaning ascribed to such term in Rule 13d-3 of the General Rules and Regulations
under the Exchange Act.

(d)           “Beneficiary” shall mean a beneficiary designated in writing by a
Participant to receive Change in Control Severance Benefits which have become
payable at the time of Participant’s death, and if no beneficiary is designated
by the Participant, then the Participant’s estate shall be deemed to be the
Participant’s designated Beneficiary.

(e)           “Benefits Schedule” shall mean a separate Benefits Schedule, if
any, adopted as part of the Program, which Schedule sets forth certain
provisions relating to the determination of eligibility for and/or the amount of
Change in Control Severance Benefits payable under the Program.

(f)            “Board” shall mean the Board of Directors of the Company.

(g)           “Cause” means (i) the Participant is convicted of a felony or of
any crime involving moral turpitude, dishonesty, fraud, theft or financial
impropriety; or (ii) a reasonable determination by the Committee or Board that,
(A) the Participant has willfully and continuously failed to perform
substantially his/her duties (other than such failure resulting from incapacity
due to physical or mental illness), after a written demand for corrected
performance is delivered to the Participant which specifically identifies the
manner(s) in which the Participant has not substantially performed his/her
duties, (B) the Participant has engaged in illegal conduct, an act of dishonesty
or gross misconduct injurious to the Company, or (C) the Participant has
knowingly violated a material requirement of the Company’s ethical code of
conduct, or


--------------------------------------------------------------------------------


Participant’s fiduciary duty to the Company.  Notwithstanding the foregoing, if
the Participant and the Company have entered into an employment or service
agreement which defines “Cause” (or words of similar import), such definition
and any procedures relating to the determination thereof set forth in such
agreement shall govern the determination of whether “Cause” has occurred for
purposes of the Program.

(h)           “Change in Control” means the occurrence of any of the following
events after the Effective Date:

(i)            The acquisition or holding by any Person of Beneficial Ownership
of combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of a majority of the Board of
Directors (the “Outstanding Company Voting Securities”) in excess of the
Outstanding Company Voting Securities held by the Voting Trust; provided, that
for purposes of this Section 2(h), the acquisition or holding by any of the
following entities shall not by itself constitute a Change in Control: (A) a
Person who on the Effective Date is the Beneficial Owner of twenty percent (20%)
or more of the Outstanding Company Voting Securities, (B) the Company or any
Subsidiary or (C) any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its Subsidiaries;

(ii)           Molson/Coors Nominees cease for any reason to constitute at least
fifty percent (50%) of the Controlling Block of Directors elected by vote of
Outstanding Company Voting Securities held by the Voting Trust;

(iii)          Consummation of a reorganization, merger, or consolidation to
which the Company is a party or a sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”), in
each case unless, following such Business Combination: (A) the Voting Trust
continues to hold, directly or indirectly, Outstanding Company Voting Securities
of the Company or a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more direct or indirect subsidiaries (the Company or such other
entity resulting from the Business Combination, the “Successor Entity”) entitled
to elect a Controlling Block of Directors and (B) at least fifty percent (50%)
of the members of the Controlling Block of Directors are Molson/Coors Nominees;

(iv)          Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company; or

(v)           Any other event, including a merger or other transaction, which
the Committee designates as a Change in Control with respect to any or all of
the Participants.

(i)            “Change in Control Date” shall mean the date that a Change in
Control first occurs.

(j)            “Change in Control Severance Benefits” shall mean the
compensation and benefits provided to a Terminated Participant pursuant to
Section 5 of the Program.

2


--------------------------------------------------------------------------------


(k)           “Change in Control Severance Multiplier” shall mean the multiplier
used to determine cash Severance Benefits paid to a specific Terminated
Participant, as determined by the Committee with respect to the Participant’s
participation herein and set forth on the Applicable Benefits Schedule.

(l)            “Code” means the Internal Revenue Code of 1986, as amended.

(m)          “Committee” shall mean (i) the Board or (ii) a committee or
subcommittee of the Board as from time to time appointed by the Board from among
its members.  The initial Committee shall be the Board’s Compensation and Human
Resources Committee.  In the absence of an appointed Committee, the Board shall
function as the Committee under the Program.  On a Change in Control Date, and
during any Protection Period following such Change in Control Date, the
Committee shall be comprised of such persons, whether or not such persons are
members of the Board, as appointed by the Board prior to the Change in Control
Date, with any additions or changes to the Committee following such Change in
Control Date to be made and/or approved by all Committee members then in office.

(n)           “Company” shall mean Molson Coors Brewing Company, a Delaware
corporation, including any successor entity or any successor to the assets of
the Company.  Where the context requires, references to “Company” shall also
mean a Subsidiary or Subsidiaries which employs a Participant.

(o)           “Controlling Block of Directors” as of any date shall mean that
number of members of the Board constituting not less than a majority of the
authorized number of directors (including vacancies).

(p)           “Coors Family Group” shall have the meaning ascribed to such term
under the Voting Trust Agreement.

(q)           “Effective Date” shall mean May 17, 2007.

(r)            “ERISA” shall have the meaning ascribed to such term in Section
1.

(s)           “Excise Tax” shall have the meaning ascribed to such term in
Section 9(b).

(t)            “Good Reason” shall mean:

(i)            any reduction of the Participant’s base salary which is in effect
immediately prior to the Effective Date (and as increased from time to time
thereafter) of more than 10%, except as part of a general reduction in the base
salaries of executives of the same grade level which occurs prior to a Change in
Control Date;

(ii)           any reduction of the Participant’s annual bonus target which is
in effect prior to the Effective Date (as increased from time to time
thereafter) of more than 10% or any failure to provide to the Participant the
opportunities to participate in the Company’s short and long-term incentive
compensation programs, the annual bonus program and any other bonus and
incentive compensation plans (whether in effect on or

3


--------------------------------------------------------------------------------


after the Change in Control Date) on a basis reasonably comparable to which
executives of the same grade level participate; or

(iii)          any failure by the Company to pay or provide base salary, annual,
long-term and/or other incentive and/or retention compensation, and/or employee
benefits in accordance with an applicable plan, program or agreement or any
other material breach of such plan, program or agreement;

(iv)          the material reduction or material adverse modification of the
Participant’s title, status, position, responsibilities or authority from those
in effect immediately prior to the Change in Control Date (and as such
authorities and duties may be increased from time to time after the Change in
Control Date), such that the Participant’s title, status, position, authority or
responsibilities are inconsistent with, or commonly considered to be of lesser
stature than, those in effect prior to the reduction or modification, as the
same may, for example, be evidenced by (A) a material diminution in the
authority, duties or responsibilities of the supervisor to whom the Participant
is required to report, including a requirement that the Participant report to a
corporate officer or employee instead of to the Board, or (B) a material
diminution in the budget over which the Participant has authority; or

(v)           any requirement that the Participant relocate his principal place
of employment by more than a fifty (50)-mile radius from its location
immediately prior to the Change in Control Date.

Notwithstanding the foregoing, any of the circumstances described above may not
serve as a basis for resignation for “Good Reason” by the Participant unless the
Participant has provided written notice to the Company that such circumstance
exists within ninety (90) days of the Participant’s learning of such
circumstance and the Company has failed to cure such circumstance within thirty
(30) days following such notice; and provided further, the Participant did not
previously consent in writing to the action leading to their claim of
resignation for “Good Reason.”

(u)           “Molson/Coors Nominees” shall mean those individuals who are
members of the Board as of the Effective Date and whose election, or nomination
for election, by the holders of the Company’s Class A common stock was approved
by the Class A-M Nominating Subcommittee of the Board or the Class A-C
Nominating Subcommittee of the Board in accordance with the provisions of the
Company’s Restated Certificate of Incorporation and By-laws, or any similar or
successor provisions, agreements or arrangements having the effect of enabling
members of the Coors Family Group and members of the Molson Family Group to
elect or nominate for election individuals to the Board; provided that any
individual becoming a member of the Board subsequent to the Effective Date whose
election or nomination for election was approved by members of the Coors Family
Group or members of the Molson Family Group pursuant to the process and
provisions described above shall be considered to be a Molson/Coors Nominee.

(v)           “Molson Family Group” shall have the meaning ascribed to such term
under the Voting Trust Agreement.

4


--------------------------------------------------------------------------------


(w)          “Participant(s)” shall have the meaning set forth in Section 3(b).

(x)            “Payments” shall have the meaning set forth in Section 9(b).

(y)           “Payroll Date” shall mean each regularly scheduled date during
Participant’s employment on which base salary payments are made and after a
Termination Date, each regularly scheduled date on which such payments would be
made if employment continued.

(z)            “Person” shall have the meaning given in Section 3(a)(9) of the
Securities Exchange Act of 1934 (as amended from time to time), as modified and
used in Sections 13(d) and 14(d) thereof.

(aa)         “Program” shall have the meaning ascribed to such term in Section
1.

(bb)         “Protection Period” shall mean the period after the Change in
Control Date set forth on the Applicable Benefits Schedule.

(cc)         “Qualifying Termination” shall mean (i) termination by the Company
of the employment of the Participant with the Company and all of its
Subsidiaries for any reason other than death, disability or Cause, or (ii)
resignation of the Participant for Good Reason.

(dd)         “Reference Base Salary” with respect to a Participant means the
annual base salary of such Participant as in effect immediately prior to the
Termination Date (determined without regard to any reduction which would
constitute a basis for a Participant’s resignation for Good Reason, if such
Participant’s Applicable Benefits Schedule contains a right to terminate for
Good Reason), or if greater as in effect immediately prior to the Change in
Control Date.

(ee)         “Subsidiary” shall mean a corporation of which the Company directly
or indirectly owns more than fifty percent (50%) of the “voting stock” (meaning
the capital stock of any class or classes having general voting power under
ordinary circumstances, in the absence of contingencies, to elect the directors
of a corporation) or any other business entity in which the Company directly or
indirectly has an ownership interest of more than fifty percent (50%).

(ff)           “Target Bonus” with respect to a Participant means the target
bonus of such Participant under the annual bonus or incentive plan of the
Company in which the Participant participates as in effect immediately prior to
the Termination Date, or if greater as in effect immediately prior to the Change
in Control Date.

(gg)         “Terminated Participant” shall mean a Participant whose employment
with the Company and/or a Subsidiary has been terminated under circumstances
constituting a Qualifying Termination as described in Section 5 below.

(hh)         “Termination Date” shall mean the date a Terminated Participant’s
employment with the Company and/or a Subsidiary is terminated as described in
Section 5 below.

5


--------------------------------------------------------------------------------


(ii)           “Vested Benefits” shall mean any base salary or prior year’s
bonus or incentive compensation earned, but unpaid prior to the Date of
Termination (other than as a result of deferral made at the Participant’s
election) and any amounts which are or become vested or which the Participant is
otherwise entitled to under the terms of any other plan, policy, practice or
program of, or any contract or agreement with, the Company or any Subsidiary, at
or subsequent to the Termination Date without regard to the performance of
further services by the Participant or the resolution of a contingency.

(jj)           “Voting Trust” shall mean the voting trust established under the
Voting Trust Agreement, and any successor voting trust to which the members of
the Coors Family Group and members of the Molson Family Group who are
Beneficiaries under the Voting Trust Agreement become parties.

(kk)         “Voting Trust Agreement” shall mean the Class A Common Stock Voting
Trust Agreement, made and entered into as of February 9, 2005, as such Agreement
may be amended from time to time.

3.             PARTICIPATION.  Only those executives and key personnel as the
Committee in its sole discretion may designate, from time to time, shall
participate in the Program.  At the time the Committee designates an individual
as a Participant, the Committee shall also designate the Applicable Benefits
Schedule for such Participant’s participation in the Program, which Schedules
need not be uniform among Participants.

4.             ADMINISTRATION.

(a)           Responsibility.  The Committee shall have the responsibility, in
its sole discretion, to control, operate, manage and administer the Program in
accordance with its terms.

(b)           Authority of the Committee.  The Committee shall have the maximum
discretionary authority permitted by law that may be necessary to enable it to
discharge its responsibilities with respect to the Program, including but not
limited to the following:

(i)            to determine eligibility for participation in the Program;

(ii)           to designate Participants and the Applicable Benefits Schedule;

(iii)          to establish the terms and provisions of, and to adopt as part of
the Program, one or more Benefits Schedules setting forth, among other things,
the Change in Control Severance Multiplier, Protection Period, and such other
terms and provisions as the Committee shall determine;

(iv)          to determine a Participant’s eligibility for and to calculate the
amount of a Participant’s Change in Control Severance Benefits;

(v)           to correct any defect, supply any omission, or reconcile any
inconsistency in the Program in such manner and to such extent as it shall deem
appropriate in its sole discretion to carry the same into effect;

6


--------------------------------------------------------------------------------


(vi)          to issue administrative guidelines as an aid to administer the
Program and make changes in such guidelines as it from time to time deems
proper;

(vii)         to make rules for carrying out and administering the Program and
make changes in such rules as it from time to time deems proper;

(viii)        to the extent permitted under the Program, grant waivers of
Program terms, conditions, restrictions, and limitations;

(ix)           to construe and interpret the Program and make reasonable
determinations as to a Participant’s eligibility for benefits under the Program,
including determinations as to Change in Control of the Company, Qualifying
Termination and disability; and

(x)            to take any and all other actions it deems necessary or advisable
for the proper operation or administration of the Program.

(c)           Action by the Committee.  Except as may otherwise be required or
permitted under an applicable charter, the Committee may (i) act only by a
majority of its members (provided that any determination of the Committee may be
made, without a meeting, by a writing or writings signed by all of the members
of the Committee), and (ii) may authorize any one or more of its members to
execute and deliver documents on behalf of the Committee.

(d)           Delegation of Authority.  The Committee may delegate to the
Company’s Chief Executive Officer some or all of the Committee’s authority to
act with respect to this Program, including the designation of Participants and
the Applicable Benefits Schedule and the determination of “Cause”; provided,
however that any actions of the Chief Executive Officer shall be limited to the
extent of such authorization.  Any such grant of authority shall be consistent
with the Company’s By-laws and, in accordance therewith, such delegation shall
not extend to any actions or decisions relating to the participation of the
Chief Executive Officer, Chief Financial Officer or Chief Legal Officer.  The
Committee may delegate administrative duties to one or more of its members to
one or more of the Company’s officers, or to one or more agents, as it may deem
advisable; provided, however, that any such delegation shall be in writing.  In
addition, the Committee, or any person to whom it has delegated duties as
aforesaid, may employ one or more persons to render advice with respect to any
responsibility the Committee or such person may have under the Program.  The
Committee may employ such legal or other counsel, consultants and agents as it
may deem desirable for the administration of the Program and may rely upon any
opinion or computation received from any such counsel, consultant or agent. 
Expenses incurred by the Committee in the engagement of such counsel, consultant
or agent shall be paid by the Company, or the Subsidiary whose employees have
benefited from the Program, as determined by the Committee.

(e)           Determinations and Interpretations by the Committee.  All
determinations and interpretations made by the Committee or by its delegates
shall be binding and conclusive to the maximum extent permitted by law on all
Participants and their heirs, successors, and legal representatives.

7


--------------------------------------------------------------------------------


(f)            Information.  The Company shall furnish to the Committee in
writing all information the Committee may deem appropriate for the exercise of
its powers and duties in the administration of the Program.  Such information
may include, but shall not be limited to, the full names of all Participants,
their earnings and their dates of birth, employment, retirement, death or other
termination of employment.  Such information shall be conclusive for all
purposes of the Program, and the Committee shall be entitled to rely thereon
without any investigation thereof.

(g)           Self-Interest.  No member of the Committee may act, vote or
otherwise influence a decision of the Committee specifically relating to his/her
benefits, if any, under the Program.

5.             TERMINATION OF EMPLOYMENT ON OR AFTER A CHANGE IN CONTROL DATE. 
If the employment of a Participant is terminated on or after a Change in Control
Date and prior to expiration of the Protection Period in circumstances
constituting a Qualifying Termination, such Terminated Participant shall be
entitled to receive Change in Control Severance Benefits on or after the
Termination Date.

6.             CHANGE IN CONTROL SEVERANCE BENEFITS.  In the event a Participant
is entitled to receive Change in Control Severance Benefits pursuant to
Section 5 above, the Terminated Participant shall receive the Change in Control
Severance Benefits determined in accordance with the Applicable Benefits
Schedule.

7.             PARTICIPANT COVENANTS.  As a condition of participation in the
Program and to the receipt of any benefits hereunder, each Participant shall
enter into or shall have entered into a Confidentiality and Noncompete Agreement
with the Company, substantively in the form of Exhibit A hereto.

8.             CLAIMS.

(a)           Claims Procedure.  If any Participant or Beneficiary, or their
legal representative, has a claim for benefits which is not being paid, such
claimant may file a written claim with the Committee setting forth the amount
and nature of the claim, supporting facts, and the claimant’s address.  A
claimant must file any such claim within sixty (60) days after a Participant’s
Termination Date.  Written notice of the disposition of a claim by the Committee
shall be furnished to the claimant within ninety (90) days after the claim is
filed.  In the event of special circumstances, the Committee may extend the
period for determination for up to an additional ninety (90) days, in which case
it shall so advise the claimant.  If the claim is denied, the reasons for the
denial shall be specifically set forth in writing, pertinent provisions of the
Program shall be cited, including an explanation of the Program’s claim review
procedure, and, if the claim is perfectible, an explanation as to how the
claimant can perfect the claim shall be provided.

(b)           Claims Review Procedure.  If a claimant whose claim has been
denied wishes further consideration of his/her claim, he/she may request the
Committee to review his/her claim in a written statement of the claimant’s
position filed with the Committee no later than sixty (60) days after receipt of
the written notification provided for in Section 9(a) above.

8


--------------------------------------------------------------------------------


The Committee shall fully and fairly review the matter and shall promptly advise
the claimant, in writing, of its decision within the next sixty (60) days.  Due
to special circumstances, the Committee may extend the period for determination
for up to an additional sixty (60) days.

9.             TAXES.

(a)           Withholding Taxes.  The Company shall be entitled to withhold from
any and all payments made to a Participant under the Program all federal, state,
local and/or other taxes or imposts which the Company determines are required to
be so withheld from such payments or by reason of any other payments made to or
on behalf of the Participant or for his/her benefit hereunder.

(b)           Excise Tax.  In the event any payments or benefits received or to
be received by the Participant in connection with the Participant’s employment
(whether pursuant to the terms of the Program or any other plan, arrangement or
agreement with the Company, or any person affiliated with the Company, and
whether or not the Participant incurs a Qualifying Termination) (the
“Payments”), are or will be subject to the tax (the “Excise Tax”) imposed by
Section 4999 of the Code (or any similar tax that may hereafter be imposed),

(i)            then, subject to the immediately following paragraph (ii), the
Company shall pay at the time specified below, an additional amount (the
“Gross-Up Payment”) such that the net amount retained by the Participant, after
deduction of any Excise Tax on the Payments and any federal, state and local
income or other applicable tax and Excise Tax upon the payment provided for by
this paragraph, shall be equal to the Payments.

(ii)           Notwithstanding anything in the foregoing paragraph (i) to the
contrary, the foregoing provision shall not apply (therefore no Gross-Up Payment
will be made) and any Change in Control Severance Benefits otherwise payable to
the Terminated Participant shall be reduced (but not below zero) such that no
amounts paid or payable to the Terminated Participant as Change in Control
Severance Benefits shall be deemed excess parachute payments subject to Excise
Tax, in the event the amount of such reduction does not exceed ten percent (10%)
of the amount of such Change in Control Severance Benefits deemed to be
parachute payments.  Unless the Participant shall have given prior written
notice specifying a different order to the Company to effectuate the foregoing,
the Company shall reduce or eliminate the Change in Control Severance Benefits,
by first reducing or eliminating the portion of such benefits which are not
payable in cash and then by reducing or eliminating cash payments, in each case
in reverse order beginning with payments or benefits which are to be paid the
farthest in time from the determination made by the independent public
accountants selected under the preceding paragraph.  Any notice given by the
Participant pursuant to the preceding sentence shall take precedence over the
provisions of any other plan, arrangement or agreement governing the
Participant’s rights and entitlements to any benefits or compensation.

(iii)          For purposes of determining the amount of the Gross-Up Payment,
the Participant shall be deemed to pay federal income taxes at the Participant’s
highest

9


--------------------------------------------------------------------------------


marginal rate of federal income taxation in the calendar year in which the
Gross-Up Payment is to be made and state and local income taxes at the
Participant’s highest marginal rate of taxation in the state and locality of the
Participant’s residence on the date on which the Excise Tax is determined, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes.

(iv)          The computations required by this Section 9(b) shall be made by
independent public accountants not then regularly retained by the Company, in
consultation with tax counsel selected by them and acceptable to the Committee. 
The Company shall provide the Participant with sufficient tax and compensation
data to enable the Participant or his/her tax advisor to verify such
computations and shall reimburse the Participant for reasonable fees and
expenses incurred with respect thereto.

(v)           In the event that the Excise Tax is subsequently determined to be
less than the amount taken into account hereunder, the Participant shall repay
to the Company at the time that the amount of such reduction in Excise Tax is
finally determined the portion of the Gross-Up Payment attributable to such
reduction (plus the portion of the Gross-Up Payment attributable to the Excise
Tax and federal and state and local income tax imposed on the Gross-Up Payment
being repaid by the Participant) plus interest on the amount of such repayment
from the date the Gross-Up Payment was initially made to the date of repayment
at the rate provided in Section 1274(b)(2)(B) of the Code (the “Applicable
Rate”).  In the event that the Excise Tax is determined by the Internal Revenue
Service or by such independent public accountants to exceed the amount taken
into account hereunder (including by reason of any payment the existence or
amount of which cannot be determined at the time of the Gross-Up Payment), the
Company shall make an additional Gross-Up Payment in respect of such excess
(plus any interest, penalties, fines or additions to tax payable with respect to
such excess) at the time that the amount of such excess if finally determined.

(vi)          Any payment to be made under this paragraph shall be payable
within fifteen (15) days of the determination of the accountants that such a
payment is required hereunder and, if applicable, within fifteen (15) days of
such determination that the Excise Tax is greater or less than initially
calculated but, in no event, later than thirty (30) days after the Participant’s
receipt of the Payments resulting in such Excise Tax.

(c)           No Guarantee of Tax Consequences.  No person connected with the
Program in any capacity, including, but not limited to, the Company and any
Subsidiary and their directors, officers, agents and employees makes any
representation, commitment, or guarantee that any tax treatment, including, but
not limited to, federal, state and local income, estate and gift tax treatment,
will be applicable with respect to amounts deferred under the Program, or paid
to or for the benefit of a Participant under the Program, or that such tax
treatment will apply to or be available to a Participant on account of
participation in the Program.

10.           TERM OF PROGRAM.  The Program shall be effective as of the
Effective Date and shall remain in effect until the Board terminates the Program
in accordance with Section 11(b) below.

10


--------------------------------------------------------------------------------


11.           AMENDMENT AND TERMINATION.

(a)           Amendment of Program.  The Program may be amended by the Board at
any time with or without prior notice; provided, however, that any amendment of
the Program during the twenty-four (24)-month period immediately following the
Change in Control Date, shall not be effective as to any Participant unless the
Participant shall have consented thereto in writing.  In the event the Program
was amended within the six (6)-month period immediately preceding a Change in
Control Date, to the extent such amendments were less favorable to Participants
generally, such amendment shall automatically become of no further force and
effect unless consented to, in writing, by the Participant.

(b)           Termination of Program.  The Program may be terminated or
suspended by the Board in whole or in part at any time with or without prior
notice; provided, however, that any termination or suspension to be effective
during the twenty-four (24)-month period immediately following the Change in
Control Date shall not be effective with respect to any Participant  unless such
Participant shall have consented thereto in writing.  In the event the Program
was terminated within the six (6)-month period immediately preceding a Change in
Control Date, such termination shall not be effective as to a Participant unless
the Participant shall have consented thereto in writing.

(c)           No Adverse Affect.  If the Program is amended, terminated, or
suspended in accordance with Section 11(a) or 11(b) above, such action shall not
adversely affect the benefits under the Program to which any Terminated
Participant (as of the date of amendment, termination or suspension) is
entitled.

12.           MISCELLANEOUS.

(a)           Actions in Anticipation of a Change in Control.  In the event a
Participant’s employment is terminated without Cause or a participant resigns
following an event constituting Good Reason within six months prior to a Change
in Control and such event occurred at the request of a third party who had
indicated an intention to take steps or had taken steps to effect a Change in
Control or otherwise arose in connection with or in anticipation of a Change in
Control, then such Participant shall be treated for purposes of this Program to
have been terminated without Cause immediately following such Change in
Control.  In such instance the Participant’s Termination Date shall be the
Change in Control Date and determinations of Reference Base Salary, Target Bonus
and unvested awards shall be based upon circumstances in effect immediately
prior to the Participant’s termination of employment.

(b)           Offset; No Duplication.  Change in Control Severance Benefits
shall be reduced by any severance or similar payment or benefit made or provided
by the Company or any Subsidiary to the Participant pursuant to (i) any
severance plan, program, policy or similar arrangement of the Company or any
Subsidiary of the Company not otherwise referred to in the Program, (ii) any
employment agreement between the Company or any Subsidiary and the Participant,
and (iii) any federal, foreign, state or local statute, rule, regulation or
ordinance.

(c)           Participants Outside the United States.  Notwithstanding any
provision of the Program to the contrary, in order to comply with the laws
outside the United States which

11


--------------------------------------------------------------------------------


may be applicable to a Participant, the Committee may, in its sole discretion,
make such modifications to the terms and conditions of this Program (including,
but not limited to, any Applicable Benefits Schedule and the agreement described
in Section 7 and the general release described in Section 12(n)) and the Change
in Control Severance Benefits payable hereunder as the Committee deems necessary
or appropriate to comply with, reflect the requirements of, or take into account
the differences between such laws and United States laws, while preserving as
close as reasonably possible the intent of this Program.

(d)           No Right, Title, or Interest in Company Assets.  Participants
shall have no right, title, or interest whatsoever in or to any assets of the
Company or any investments that the Company may make to aid it in meeting its
obligations under the Program.  Nothing contained in the Program, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind, or a fiduciary relationship between the Company and any
Participant, Beneficiary, legal representative or any other person.  To the
extent that any person acquires a right to receive payments from the Company
under the Program, such right shall be no greater than the right of an unsecured
general creditor of the Company.  Subject to this Section 12(b), all payments to
be made hereunder shall be paid from the general funds of the Company and no
special or separate fund shall be established and no segregation of assets shall
be made to assure payment of such amounts.

(e)           No Right to Continued Employment.  The Participant’s rights, if
any, to continue to serve the Company as an employee shall not be enlarged or
otherwise affected by his/her designation as a Participant under the Program,
and the Company or the applicable Subsidiary reserves the right to terminate the
employment of any employee at any time.  The adoption of the Program shall not
be deemed to give any employee, or any other individual any right to be selected
as a Participant or to continued employment with the Company or any Subsidiary.

(f)            Vested Benefits; Other Rights.  The Program shall not affect or
impair the rights or obligations of the Company or a Participant with respect to
any Vested Benefits or otherwise under any other written plan, contract,
arrangement, or pension, profit sharing or other compensation plan; provided,
however, that each Participant must agree in writing, as a condition to his/her
participation in the Program and the receipt of any benefits hereunder, that any
previously existing change in control agreement between such Participant and the
Company and/or a Subsidiary shall be superseded in its entirety by the Program
and be of no further force and effect.

(g)           Governing Law.  The Program shall be governed by and construed in
accordance with the laws of the State of Colorado without reference to
principles of conflict of laws, except as superseded by applicable federal or
foreign law (including, without limitation, ERISA).

(h)           Severability.  If any term or condition of the Program shall be
invalid or unenforceable to any extent or in any application, then the remainder
of the Program, with the exception of such invalid or unenforceable provision
(but only to the extent that such term or condition cannot be appropriately
reformed or modified), shall not be affected thereby and shall continue in
effect and application to its fullest extent.

12


--------------------------------------------------------------------------------


(i)            Incapacity.  If the Committee determines that a Participant or a
Beneficiary is unable to care for his/her affairs because of illness or accident
or because he or she is a minor, any benefit due the Participant or Beneficiary
may be paid to the Participant’s spouse or to any other person deemed by the
Committee to have incurred expense for such Participant (including a duly
appointed guardian, committee or other legal representative), and any such
payment shall be a complete discharge of the Company’s obligation hereunder.

(j)            Transferability of Rights.  The Company shall have the
unrestricted right to transfer its obligations under the Program with respect to
one or more Participants to any person, including, but not limited to, any
purchaser of all or any part of the Company’s business.  No Participant or
Beneficiary shall have any right to commute, encumber, transfer or otherwise
dispose of or alienate any present or future right or expectancy which the
Participant or Beneficiary may have at any time to receive payments of benefits
hereunder, which benefits and the right thereto are expressly declared to be
non-assignable and nontransferable, except to the extent required by law.  Any
attempt to transfer or assign a benefit, or any rights granted hereunder, by a
Participant or the spouse of a Participant shall, in the sole discretion of the
Committee (after consideration of such facts as it deems pertinent), be grounds
for terminating any rights of the Participant or Beneficiary to any portion of
the Program benefits not previously paid.

(k)           Interest.  In the event any payment to a Participant under the
Program is not paid within thirty (30) days after it is due and Participant
notifies the Company and the Company fails to make such payment (to the extent
such payment is undisputed), such payment shall thereafter bear interest at the
prime rate from time to time as published in The Wall Street Journal, Midwest
Edition.

(l)            No Obligation to Mitigate Damages.  The Participants shall not be
obligated to seek other employment in mitigation of amounts payable or
arrangements made under the provisions of the Program and the obtaining of any
such other employment shall in no event effect any reduction of the Company’s
obligations under the Program.

(m)          Arbitration of Disputes and Reimbursement of Legal Costs.  In the
event of any dispute between the Company and the Participant, whether arising
out of or relating to the Program, or otherwise, the Participant and the Company
hereby agree that such dispute shall be resolved by binding arbitration
administered by the American Arbitration Association (“AAA”) in accordance with
its Commercial Arbitration Rules then in effect, and judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  Any arbitration shall be held before a single arbitrator who shall be
selected by the mutual agreement of the Company and the Participant, unless the
parties are unable to agree to an arbitrator, in which case, the arbitrator will
be selected under the procedures of the AAA.  The arbitrator shall be
experienced in the resolution of disputes under employment agreements or plans
or programs similar to the Program maintained by major corporations and shall
have the authority to award any remedy or relief that a court of competent
jurisdiction could order or grant, including, without limitation, the issuance
of an injunction, and the parties hereby agree to the emergency procedures of
the AAA.  However, either party may, without inconsistency with this arbitration
provision, apply to any court having jurisdiction over such dispute or
controversy and seek interim provisional, injunctive or other equitable relief
until the arbitration award is rendered or

13


--------------------------------------------------------------------------------


the controversy is otherwise resolved.  Except as necessary in court proceedings
to enforce this arbitration provision or an award rendered hereunder, or to
obtain interim relief, neither a party nor an arbitrator may disclose the
existence, content or results of any arbitration hereunder without the prior
written consent of the Company and the Participant.  The arbitration proceeding
shall be conducted in the Denver, Colorado metropolitan area, or if applicable,
the metropolitan area in which the Participant’s primary office is located or
was located immediately prior to such Participant’s Date of Termination.  In the
event of any such proceeding, the costs of the arbitration shall be borne by the
Company and, unless the arbitrator determines that the Participant did not have
a reasonable basis for his/her position with respect to the dispute in question,
the Company shall also reimburse the Participant for his/her reasonable legal
fees and expenses incurred with respect to such claim.  Otherwise, each party
shall be responsible for its own expenses relating to the conduct of the
arbitration (including reasonable attorneys’ fees and expenses). 
Notwithstanding the foregoing, the Participant shall be required to exhaust
his/her rights under Section 8 prior to proceeding with any arbitration
hereunder.

(n)           Condition Precedent to Receipt of Payments or Benefits under the
Program.  A Terminated Participant will not be eligible to receive Change in
Control Severance Benefits or any other payments or benefits under the Program
until (i) such Terminated Participant executes a general release of all claims
arising out of said Participant’s employment with, and termination of employment
from, the Company in substantially the form attached hereto as Exhibit B
(adjusted as necessary to conform to then existing legal requirements) (the
“General Release”); and (ii) the revocation period specified in such General
Release expires without such Terminated Participant exercising his/her right of
revocation as set forth in the General Release.

(o)           Assumption by Successor to the Company.  The Company shall cause
any successor to its business or assets to assume this Program and the
obligations arising hereunder and to maintain this Program without modification
or alteration for the period required herein.

(p)           Code Section 409A.  It is intended that any amounts payable under
this Program, and the Company’s and Participant’s exercise of authority or
discretion hereunder, shall comply with Section 409A of the Code (including the
Treasury regulations and other published guidance relating thereto) so as not to
subject Participant to the payment of any interest or additional tax imposed
under Section 409A of the Code.  In furtherance of this intent, if, due to the
circumstances in existence at the time of the Participant’s Qualifying
Termination, the date of payment or the commencement of such payments or
benefits in accordance with Section 6 must be delayed for six months in order to
meet the requirements of Section 409A(a)(2)(B) of the Code applicable to
“specified employees,” then any such payment or payments or benefits to which
Participant would otherwise be entitled during the first six months following
the date of separation from service (within the meaning of Code Section 409A)
shall be accumulated and paid as of the first day of the seventh month following
the date of separation from service.

14


--------------------------------------------------------------------------------


BENEFITS SCHEDULE – LO1

Participant

[                            ]

 

 

Change in Control Severance Multiplier

3.0

 

 

Protection Period

2 years

 

Change in Control Severance Benefits

If, during the Protection Period, Participant’s employment with the Company
shall terminate under circumstances described in Section 5, Participant shall
receive the following Change in Control Severance Benefits:

(a)           Cash Severance Payment.  The Company shall pay to the Participant
in a lump sum in cash no later than the second Payroll Date following the
Termination Date, an amount equal to (i) a pro rata bonus for the fiscal year in
which the Termination Date occurs based on the Participant’s Target Bonus and
the number of days elapsed during the fiscal year through the Termination Date;
plus (ii) the Change in Control Severance Multiplier multiplied by the sum of
(A) the Participant’s Reference Base Salary and (B) the Participant’s Target
Bonus;

(b)           Continued Medical/Dental/Health Benefits.  The opportunity to
maintain COBRA (or equivalent) coverage for the Participant and eligible
dependents under the applicable Company medical/dental/health insurance plan for
a reduced monthly premium determined on the same cost sharing basis applicable
to active employees;

(c)           Outplacement Services.  For twelve months following the
Termination Date, the Company shall provide outplacement services, the scope and
provider of which shall be selected by the Company; and

(d)           Unvested Awards.  Any unvested options, stock appreciation rights,
restricted stock, restricted stock units, performance shares or units or other
stock-based awards held by the Participant under the Company’s Incentive
Compensation Plan, or any successor or similar plan, on the Termination Date,
shall vest in full and stock options and stock appreciation rights so vested
shall become exercisable and remain exercisable until the earlier of (x) the
expiration of the term or (y) one (1) year after the Termination Date.

In the event of death, all Change in Control Severance Benefits that have become
payable due to a Qualifying Termination prior to the date of death shall be paid
to the Participant’s Beneficiary.

Additional Payments and Benefits.

Vested Benefits.  The Company shall pay all Vested Benefits to a Terminated
Participant no later than the second Payroll Date following the Termination
Date; provided that any Vested

LO1-1


--------------------------------------------------------------------------------


Benefits attributable to a plan, policy practice, program, contract or agreement
shall be payable in accordance with the terms thereof under which the amounts
have accrued.

Withholding; Gross-Up Payment: Possible Reduction. All payments shall be subject
to withholding taxes, and the Participant will be entitled to the Gross-Up
Payment or the payments and benefits to which the Participant is otherwise
entitled may be subject to reduction, in each instance as required by Section 8.

Section 409A.  The timing of payment of any amounts under the Program shall be
subject to compliance with Code Section 409A.

Additional Provisions.  Notwithstanding anything contained in the Program to the
contrary, the Company or the Committee may, in its sole discretion provide
benefits in addition to the benefits described under this Benefit Schedule,
which benefits may, but are not required to be, uniform among Participants.

LO1-2


--------------------------------------------------------------------------------


BENEFITS SCHEDULE - LO2

Participant

[                                     ]

 

 

Change in Control Severance Multiplier

2.0

 

 

Protection Period

2 years

 

Change in Control Severance Benefits

If, during the Protection Period, Participant’s employment with the Company
shall terminate under circumstances described in Section 5, Participant shall
receive the following Change in Control Severance Benefits:

(a)           Cash Severance Payment.  The Company shall pay to the Participant
in a lump sum in cash no later than the second Payroll Date following the
Termination Date, an amount equal to (i) a pro rata bonus for the fiscal year in
which the Termination Date occurs based on the Participant’s Target Bonus and
the number of days elapsed during the fiscal year through the Termination Date;
plus (ii) the Change in Control Severance Multiplier multiplied by the sum of
(A) the Participant’s Reference Base Salary and (B) the Participant’s Target
Bonus;

(b)           Continued Medical/Dental/Health Benefits.  The opportunity to
maintain COBRA (or equivalent) coverage for the Participant and eligible
dependents under the applicable Company medical/dental/health insurance plan for
a reduced monthly premium determined on the same cost sharing basis applicable
to active employees;

(c)           Outplacement Services.  For twelve months following the
Termination Date, the Company shall provide outplacement services, the scope and
provider of which shall be selected by the Company; and

(d)           Unvested Awards.  Any unvested options, stock appreciation rights,
restricted stock, restricted stock units, performance shares or units or other
stock-based awards held by the Participant under the Company’s Incentive
Compensation Plan, or any successor or similar plan, on the Termination Date,
shall vest in full and stock options and stock appreciation rights so vested
shall become exercisable and remain exercisable until the earlier of (x) the
expiration of the term or (y) one (1) year after the Termination Date.

In the event of death, all Change in Control Severance Benefits that have become
payable due to a Qualifying Termination prior to the date of death shall be paid
to the Participant’s Beneficiary.

Additional Payments and Benefits.

Withholding; Gross-Up Payment: Possible Reduction. All payments shall be subject
to withholding taxes, and the Participant will be entitled to the Gross-Up
Payment or the payments

LO2-1


--------------------------------------------------------------------------------


and benefits to which the Participant is otherwise entitled may be subject to
reduction, in each instance as required by Section 8.

Section 409A.  The timing of payment of any amounts under the Program shall be
subject to compliance with Code Section 409A.

Additional Provisions.  Notwithstanding anything contained in the Program to the
contrary, the Company or the Committee may, in its sole discretion provide
benefits in addition to the benefits described under this Benefit Schedule,
which benefits may, but are not required to be, uniform among Participants.

LO2-2


--------------------------------------------------------------------------------


BENEFITS SCHEDULE - LO3

Participant

[                                  ]

 

 

Change in Control Severance Multiplier

1.5

 

 

Protection Period

2 years

 

Change in Control Severance Benefits

If, during the Protection Period, Participant’s employment with the Company
shall terminate under circumstances described in Section 5, Participant shall
receive the following Change in Control Severance Benefits:

(a)           Cash Severance Payment.  The Company shall pay to the Participant
in a lump sum in cash no later than the second Payroll Date following the
Termination Date, an amount equal to (i) a pro rata bonus for the fiscal year in
which the Termination Date occurs based on the Participant’s Target Bonus and
the number of days elapsed during the fiscal year through the Termination Date;
plus (ii) the Change in Control Severance Multiplier multiplied by the sum of
(A) the Participant’s Reference Base Salary and (B) the Participant’s Target
Bonus;

(b)           Continued Medical/Dental/Health Benefits.  The opportunity to
maintain COBRA (or equivalent) coverage for the Participant and eligible
dependents under the applicable Company medical/dental/health insurance plan for
a reduced monthly premium determined on the same cost sharing basis applicable
to active employees;

(c)           Outplacement Services.  For twelve months following the
Termination Date, the Company shall provide outplacement services, the scope and
provider of which shall be selected by the Company; and

(d)           Unvested Awards.  Any unvested options, stock appreciation rights,
restricted stock, restricted stock units, performance shares or units or other
stock-based awards held by the Participant under the Company’s Incentive
Compensation Plan, or any successor or similar plan, on the Termination Date,
shall vest in full and stock options and stock appreciation rights so vested
shall become exercisable and remain exercisable until the earlier of (x) the
expiration of the term or (y) one (1) year after the Termination Date.

In the event of death, all Change in Control Severance Benefits that have become
payable due to a Qualifying Termination prior to the date of death shall be paid
to the Participant’s Beneficiary.

LO3-1


--------------------------------------------------------------------------------


Additional Payments and Benefits.

Withholding; Gross-Up Payment: Possible Reduction. All payments shall be subject
to withholding taxes, and the Participant will be entitled to the Gross-Up
Payment or the payments and benefits to which the Participant is otherwise
entitled may be subject to reduction, in each instance as required by Section 8.

Section 409A.  The timing of payment of any amounts under the Program shall be
subject to compliance with Code Section 409A.

Additional Provisions.  Notwithstanding anything contained in the Program to the
contrary, the Company or the Committee may, in its sole discretion provide
benefits in addition to the benefits described under this Benefit Schedule,
which benefits may, but are not required to be, uniform among Participants.

LO3-2


--------------------------------------------------------------------------------


EXHIBIT A

FORM OF CONFIDENTIALITY AND NONCOMPETITION AGREEMENT

CONFIDENTIALITY AND NONCOMPETE AGREEMENT

This Confidentiality and Noncompete Agreement (this “Agreement”), dated
                  , 200   is between Molson Coors Brewing Company (the
“Company”) and                        (the “Employee”)(collectively the
“Parties”).


EMPLOYEE DESIRES TO BE EMPLOYED OR TO CONTINUE TO BE EMPLOYED BY MCBC AS AN
OFFICER OF THE COMPANY AND/OR ONE OF ITS SUBSIDIARIES (COLLECTIVELY “MCBC”).  IN
THIS ROLE, EMPLOYEE WILL BE A MANAGER AND EXECUTIVE FOR MCBC, WILL HAVE ACCESS
TO CONFIDENTIAL INFORMATION, OR BOTH.  EMPLOYEE ALSO DESIRES TO BE ELIGIBLE TO
AND/OR PARTICIPATE IN CERTAIN EMPLOYEE BENEFIT, INCENTIVE AND/OR COMPENSATION
PLANS OR PROGRAMS MAINTAINED BY MCBC.


ENTRY INTO THIS AGREEMENT IS A CONDITION OF SUCH EMPLOYMENT OR CONTINUED
EMPLOYMENT AND/OR ELIGIBILITY TO PARTICIPATE IN AND/OR RECEIVE COMPENSATION OR
BENEFITS UNDER SUCH PLANS OR PROGRAMS.

NOW THEREFORE, in consideration of Employee’s employment or continued employment
with MCBC and/or eligibility to participate in and/or receive compensation or
benefits under such plans or progress, the Parties agree as follows:

1.             Covenants Not to Compete or Interfere.

a.             During the term of Employee’s employment and for a period of 12
months thereafter, and regardless of the reason for Employee’s termination,
Employee shall not, within the United States, Canada, the United Kingdom, Europe
or Asia, directly or indirectly own, manage, operate, control, be employed by,
serve as a consultant to or otherwise participate in any business that has
services or products competitive with those of MCBC, or develop products or
services competitive with those of MCBC.

b.             Employee acknowledges that MCBC conducts its business on a
national and international level and has customers throughout the United States,
Canada, the United Kingdom, Europe or Asia, and that the geographic restriction
on competition is therefore fair and reasonable.

c.             During the term of Employee’s employment with MCBC and for a
period of 12 months thereafter, and regardless of the reason for Employee’s
termination, Employee shall not (i) cause or attempt to cause any employee of
MCBC to leave the employ of MCBC, (ii) actively recruit any employee of MCBC to
work for any organization of, or in which Employee is an officer, director,
employee, consultant, independent contractor or owner of an equity interest; or
(iii) solicit, divert or take away, or attempt to take away, the business or
patronage of any client, customer or account, or prospective client, customer or
account, of MCBC which were contacted, solicited or served by Employee while
employed by MCBC.

A-1


--------------------------------------------------------------------------------


d.               Employee acknowledges this is a contract for the protection of
trade secrets and/or that Employee will be considered executive and management
personnel under the following sections of Colorado Revised Statute § 8-2-113(2):

Any covenant not to compete which restricts the right of any person to receive
compensation for performance of skilled or unskilled labor for any employer
shall be void, but this subsection (2) shall not apply to:

(b)           Any contract for the protection of trade secrets;

(d)           Executive and management personnel and officers and employees who
constitute professional staff to executive and management personnel.

2.             Confidential Information.

a.             For purposes of this Agreement, “Confidential Information”
includes any and all information and trade secrets, whether written or
otherwise, relating to MCBC’s business, property, products, services,
operations, sales, prospects, research, customers, business relationships,
business plans and finances.

b.             Employee acknowledges that while employed at MCBC, Employee will
have access to Confidential Information.  Employee further acknowledges that the
Confidential Information is of great value to MCBC and that its improper
disclosure will cause MCBC to suffer damages, including loss of profits.

c.             Except in connection with and in furtherance of Employee’s
official duties with and on behalf of  MCBC, Employee shall not at any time or
in any manner use, copy, disclose, divulge, transmit, convey, transfer or
otherwise communicate any Confidential Information to any person or entity,
either directly or indirectly, without the Company’s prior written consent.

d.             Employee agrees, upon employment with MCBC, not to disclose to
MCBC any confidential information or trade secrets of former employers or other
entities Employee has been associated with.

3.             Injunctive Relief; Damages.  Employee acknowledges that any
breach of this Agreement will cause irreparable injury to MCBC and that money
damages alone would be inadequate to compensate it.  Upon a breach or threatened
breach by Employee of any of this Agreement, the Company shall be entitled to a
temporary restraining order, preliminary injunction, permanent injunction or
other relief restraining Employee from such breach without posting a bond. 
Nothing herein shall be construed as prohibiting MCBC from pursuing any other
remedies for such breach or threatened breach, including recovery of damages
from Employee.

4.             Severability.  It is the desire and intent of the Parties that
the provisions of this Agreement shall be enforced to the fullest extent
permissible.  Accordingly, if any provision of this Agreement shall prove to be
invalid or unenforceable, the remainder of this Agreement shall not be affected,
and in lieu, a provision as similar in terms as possible shall be added.

A-2


--------------------------------------------------------------------------------


5.             Entire Agreement; Governing Law.  This Agreement embodies the
entire agreement between the Parties concerning the subject matters hereof and
replaces and supersedes any prior or contemporaneous representations or
agreements.  This Agreement and all related obligations shall be governed by the
laws of the State of Colorado.

6.             Representation by Counsel. Employee acknowledges that he/she has
had an opportunity to consult with independent counsel prior to executing this
Agreement.

7.             Survival. Employee’s obligations under this Agreement shall
survive the termination of Employee’s employment and shall thereafter be
enforceable whether or not such termination is later claimed or found to be
wrongful or to constitute or result in a breach of any contract or of any other
duty owed to Employee.

8.             Amendments; Waiver.  This Agreement may not be altered or
amended, and no right hereunder may be waived, except by an instrument executed
by each of the Parties.

IN WITNESS WHEREOF the Parties have executed this Agreement as of the date first
above written.

COMPANY:

 

 

 

Molson Coors Brewing Company, for itself and its
subsidiaries

 

 

 

By:

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

A-3


--------------------------------------------------------------------------------


EXHIBIT B

FORM OF RELEASE

GENERAL RELEASE

1.  For valuable consideration, the adequacy of which is hereby acknowledged,
the undersigned (“Participant”), for himself, his spouse, heirs, administrators,
children, representatives, executors, successors, assigns, and all other persons
claiming through Participant, if any (collectively, “Releasers”), knowingly and
voluntarily releases and forever discharges Molson Coors Brewing Company, its
affiliates, subsidiaries, divisions, successors and assigns and the current,
future and former employees, officers, directors, trustees and agents thereof
(collectively referred to throughout this General Release as “Company”) from any
and all claims, causes of action, demands, fees and liabilities of any kind
whatsoever, whether known and unknown, against Company, Participant has, has
ever had or may have as of the date of execution of this General Release,
including, but not limited to, any alleged violation of:

·              The National Labor Relations Act, as amended;

·              Title VII of the Civil Rights Act of 1964, as amended;

·              The Civil Rights Act of 1991;

·              Sections 1981 through 1988 of Title 42 of the United States Code,
as amended;

·              The Employee Retirement Income Security Act of 1974, as amended;

·              The Immigration Reform and Control Act, as amended;

·              The Americans with Disabilities Act of 1990, as amended;

·              The Age Discrimination in Employment Act of 1967, as amended;

·              The Older Workers Benefit Protection Act of 1990;

·              The Worker Adjustment and Retraining Notification Act, as
amended;

·              The Occupational Safety and Health Act, as amended;

·              The Family and Medical Leave Act of 1993;

·              Any other federal, state or local civil or human rights law or
any other local, state or federal law, regulation or ordinance; or

·              Any public policy, contract, tort, or common law.

Notwithstanding anything herein to the contrary, this General Release shall not
apply to: (i) Participant’s rights of indemnification and directors and officers
liability insurance coverage to which he was entitled immediately prior to DATE
with regard to his service as an officer of

B-1


--------------------------------------------------------------------------------


Company; (ii) Participant’s rights under any tax-qualified pension or claims for
accrued vested benefits under any other employee benefit plan, policy or
arrangement maintained by Company or under COBRA; (iii) Participant’s rights
under the provisions of the Company’s Change in Control Protection Program which
are intended to survive termination of employment; or (iv) Participant’s rights
as a stockholder.  Excluded from this General Release are any claims which
cannot be waived by law.

[For Current/Former California Residents Only:]  This General Release is
intended to constitute a release of all of the claims referenced herein, known
or unknown, suspected or unsuspected.  Participant hereby expressly waives any
rights and benefits conferred by Section 1542 of the California Civil Code which
provides:  “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.”

2.             Participant acknowledges and recites that:

(a)           Participant has executed this General Release knowingly and
voluntarily;

(b)           Participant has read and understands this General Release in its
entirety, including the waiver of rights under the Age Discrimination in
Employment Act;

(c)           Participant has been advised and directed orally and in writing
(and this subparagraph (c) constitutes such written direction) to seek legal
counsel and any other advice he wishes with respect to the terms of this General
Release before executing it;

(d)           Participant has sought such counsel, or freely and voluntarily
waives the right to consult with counsel, and Participant has had an
opportunity, if he so desires, to discuss with counsel the terms of this General
Release and their meaning;

(e)           Participant enters into this General Release knowingly and
voluntarily, without duress or reservation of any kind, and after having given
the matter full and careful consideration; and

(f)            Participant has been offered 21 calendar days after receipt of
this General Release to consider its terms before executing it.

3.             This General Release shall be governed by the internal laws (and
not the choice of law principles) of the State of [Colorado], except for the
application of pre-emptive federal law.

B-2


--------------------------------------------------------------------------------


4.             Participant shall have 7 days from the date hereof to revoke this
General Release by providing written notice of the revocation to Company’s
General Counsel, in which event this General Release shall be unenforceable and
null and void.

 

Date:

 

 

 

 

 

 

 

[Participant’s Name]

 

 

B-3


--------------------------------------------------------------------------------


Form of Participation Agreement

[                      ] , 200  

[Name               ]

[Address            ]

[Address            ]

Re:  Change in Control Protection Program

Dear               :

As authorized by the Compensation Committee of the Board of Directors of Molson
Coors Brewing Company (the “Company”), I am pleased to inform you that you have
been selected to become a Participant in the Molson Coors Brewing Company Change
in Control Protection Program (the “Program”).  The Program is intended to
provide benefits to Participants under certain circumstances if a Change in
Control of the Company occurs and a Participant’s employment is terminated
within a certain period of time after such Change in Control.

Your Applicable Benefits Schedule (as defined in the Program) is Benefits
Schedule – LO  , a copy of which is attached along with a copy of the Program
document.

To become a Participant in the Program, you must sign one copy of this letter
and [, unless you have previously entered into a similar agreement with the
Company,] the enclosed Confidentiality and Noncompetition Agreement, and return
them to me within thirty (30) days of the date of this letter.  If you elect to
become a Participant, you and the Company will be subject to the terms of the
Program and the Agreement.  In the event of any difference between this letter
and the terms of the Program and Agreement, the terms of those documents will
govern.

If you have questions about this letter, the Program please contact me. 
Congratulations on becoming a Participant in the Program.

 

Very truly yours,

 

 

 

 

 

Ralph Hargrow

 

Global Chief People Officer

 

If you accept participation in the Program, please sign and date a copy of this
letter and [, if applicable,] the enclosed agreement and return it as indicated
above:

I have reviewed the Program, including the Confidentiality and Noncompete
Agreement, (the “CNA”), and I understand that, as a condition of being a Program
Participant, I must agree to the restrictions and agreements set forth in the
Program and CNA [or have previously entered into an agreement similar to the CNA
with the Company].  By signing and returning this copy of the letter and the
Agent, I indicate my agreement to the terms of the Program and CNA [or reconfirm
my obligations under the similar agreement I previously-executed].

 

Date: [                    ] , 200  

 


--------------------------------------------------------------------------------